Per Curiam,
This was an action brought to recover the value of services rendered by the plaintiff to the defendant. There was no real *474dispute about the fact or the character of the services. The controversy was over the amount that was due. It was a pure question of fact and necessarily was submitted to the jury. The charge was fair, impartial and correct in every legal sense.' Several of the assignments relate to offers of testimony. They were all correctly disposed of by the court. The fifth assignment is to the whole charge, and cannot be sustained in any point of view, and the sixth requests a binding instruction against the plaintiff’s right of recovery, which of course cannot be sustained. The assignments are all dismissed.
Judgment affirmed.